Wheeler, C. J.
In Gunter v. Willis, we have recently decided that a petition for a certiorari is not amendable. It is unnecessary therefore, to re-examine that question. But it remains to consider, in this case, whether the proceeding was not maintainable upon the original petition; and we are of opinion that it was. The facts are not set out with the certainty which is desirable. But the petition shows with reasonable certainty, we think, that the plaintiff had a good cause of action, and that he was prevented from attending the trial and procuring the attendance of witnesses to make out his case by proof, by the sickness of his family. The distance of the place of trial from the residence of the plaintiff, we think a very material circumstance to help out the case made by the petition; and on the whole we think it sufficient. In sustaining the amended petition, the court arrived at the same result which would have been reached had the court sustained the original petition, which we think the court might well have done. There is therefore no error of a character to require a reversal of the judgment, and it is affirmed.
Judgment affirmed.